DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are pending.
Claims 1-3, 6-9, 11-16 and 18-25 are rejected below.
Claims 4-5, 10 and 17 are objected to. 

Drawings
The drawings are objected to because fig. 1, 2, 5-8 are difficult to read with the pencil corrections and the crossing out of terms.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because storage media and the program product can be considered a carrier wave and therefore is ineligible. Examiner notes that claim 25 discusses a non-transitory storage medium, but it is in parentheses. Examiner suggests positively reciting this concept in the preamble without the parentheses. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 discusses constraints that are propagated, but never discusses what these constraints are. They are not defined in claim 12 or in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Rafei (U.S. PG Pub. 2009/0018983) in view of Pallath (U.S. PG Pub. 2017/0228278).


As to claims 1 and 14, El-Rafei teaches a method for anomaly detection in a manufacturing system with one or more processors executing the following steps during a monitoring phase (abstract): acquiring live instance vectors comprising data from at least some devices of the system[0044-0045];  

As to claim 2, models are stored in element 135 from previous runs (done in a preparation phase) and used in the current monitoring as shown in claim 1 [0045, 0053](fig. 2). 
 
As to claim 3, El-Rafei teaches wherein the learning algorithm builds a behavior model for each operation performed by the system (each process).  

El-Rafei teaches most of the claimed invention, but does not teach that the clustering can be done in a manufacturing setting.  However, this is an obvious variation and is done by Pallath.  As to claims 1-3, Pallath teaches that the clustering can be done in a manufacturing setting (claim 1). 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Pallath into the system and methods of El-Rafei.  The motivation to combine is that Pallath teaches using clustering can enhance predictive maintenance and reduce failures [0027].

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (U.S. PG Pub. 2014/0039834) in view of Pallath (U.S. PG Pub. 2017/0228278).


As to claim 1 and 14, Shibuya  teaches acquiring live instance vectors comprising data from at least some devices of the system[0042];  executing a constraint-based clustering algorithm  to assign each live instance vector to a cluster[0046], thereby forming a live sequence of clusters[0046]; classifying  the live sequence based on at least one behavior model[0058-0059]; and detecting an anomaly in the manufacturing system depending on a classification result[0059].  

Shibuya teaches most of the claimed invention, but does not teach that the clustering can be done in a manufacturing setting.  However, this is an obvious variation and is done by Pallath.  As to claims 1-3, Pallath teaches that the clustering can be done in a manufacturing setting (claim 1). 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Pallath into the system and methods of Shibuya.  The motivation to combine is that Pallath teaches using clustering can enhance predictive maintenance and reduce failures [0027].


As to claim 6, Shibuya teaches wherein: - -with a behavior model  for each operation performed by the manufacturing system , and ---with each behavior model  containing one or more clusters[0039] (fig. 11 – each piece of equipment ) .  

As to claim 11, Shibuya teaches wherein an emergency action 

As to claim 13 and 18, Shibuya teaches multiple piece of equipment can be analyzed (fig. 12).  That along with the manufacturing process of Pallath shows multiple processes.

As to claim 15, Shibuya teaches wherein the interface is configured to receive function block constraints, wherein the constraint-based clustering algorithm  is configured to use the function block constraints , and wherein the system triggers an emergency action by generating an output  when detecting the anomaly[0050, 0078] (fig. 12).  

As to claims 20-25, Pallath teaches computing in a controller or in a cloud type environment [0073-0076].

Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (U.S. PG Pub. 2014/0039834) in view of Pallath (U.S. PG Pub. 2017/0228278) in view of Doblander (U.S. PG Pub. 2017/0315855).

Shinbuya in view of Pallath teach most of the claimed invention, but fail to teach all of the claimed invention, including the limitations of claims 7 and 19, however, these are obvious variations as taught by Doblander as follows:

As to claim 7 and 19, Doblander teaches wherein each of the at least one behavior models  is a probabilistic finite-state automaton for which each cluster is considered as a state, and wherein an anomaly is detected if the probability for at least one cluster transition in the live sequence is below a learned or user-defined threshold in the respective behavior model[0011-0014].  

Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Doblander into the system and methods of Shinbuya in view of Pallath.  The motivation to combine is that Doblander teaches that it is known to using transition probabilities to determine anomalies[0011].

Claim(s) 8-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (U.S. PG Pub. 2014/0039834) in view of Pallath (U.S. PG Pub. 2017/0228278) in view of Doblander (U.S. PG Pub. 2017/0315855).

Shinbuya in view of Pallath teach most of the claimed invention, but fail to teach all of the claimed invention, including the limitations of claims 8-9 and 16, however, these are obvious variations as taught by Cohen as follows:


As to claims 8 and 16, Cohen teaches wherein the constraint-based clustering algorithm  uses must-link constraints and/or cannot-link constraints (col. 7 lines 16-26).  

As to claim 9 Cohen teaches wherein prior to the monitoring phase , the must-link constraints and/or cannot-link constraints  are derived from control knowledge about the system (col. 8 lines 41-50 – feature of the data e.g. machine feature knowledge).  


Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Cohen into the system and methods of Shinbuya in view of Pallath.  The motivation to combine is that Cohen teaches that Automatically generated constraints avoid the need for user-input constraints that may be difficult or expensive to obtain. Furthermore, the use of generated data clusters for system diagnosis enables users to identify a correlation between a system health and those data clusters that contribute to such a health (col. 4 lines 41-64).



Allowable Subject Matter
Claims 4, 5, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4, 10 and 17 each have allowable subject matter.  Each claim was taken separately, in its entirety, and found to be allowable if rewritten in the independent with (if any) intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sanchez Charles (U.S. PG Pub. 2017/0083815) teaches behavior models for a process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119